MEMORANDUM **
Antonio Moreno-Arce petitions for review of the denial of his application for asylum, and of the denial of the derivative application of his family members. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
The evidence is not such “that a reasonable factfinder would have to conclude” Moreno-Arce experienced past persecution or a well-founded fear of future persecution on account of political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Even assuming the institution that denied Moreno-Arce a loan was a government entity, the denial of the loan and the unfulfilled threats do not rise to the level of persecution. See Mashiri v. Ashcroft, 383 F.3d 1112, 1119 (9th Cir.2004). Additionally, the record lacks direct and specific evidence supporting a reasonable fear of persecution on account of political opinion should Moreno-Arce return to Mexico. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.